Citation Nr: 0000456	
Decision Date: 01/06/00    Archive Date: 01/11/00

DOCKET NO.  91-47 307A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUES

1.  Entitlement to an increased rating for major depression, 
with psychotic symptoms, currently evaluated as 70 percent 
disabling.  

2.  Entitlement to a total rating for compensation purposes 
based upon individual unemployability.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and mother



INTRODUCTION

The veteran served on active duty from January 1973 to April 
1974.  This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from the Department of Veterans 
Affairs (hereinafter VA) regional office in San Juan, Puerto 
Rico (hereinafter RO).


REMAND

The Board remanded this case to the RO in September 1998, for 
further development of the issues, to include a VA 
examination.  The Board notes that the RO requested an 
examination in February 1999; however, a response from the VA 
Medical Center in February 1999, noted that the veteran 
failed to report for the scheduled examination.  
Nevertheless, the Board notes that the address for 
notification of the veteran of the scheduled examination was 
different from the address used to request information from 
the veteran as directed in the Board's remand, as well as the 
address of the veteran on the supplemental statement of the 
case.  It therefore appears that the veteran was never 
notified of the scheduled examination or, in the alternative, 
did not receive the request for further development or the 
supplemental statement of the case.  The Board cannot deny a 
veteran's claim for failure to report for an examination or 
limit its assessment of his claim to the evidence of record 
if there is no evidence in the claims file to show that the 
veteran was properly notified of where and when to report for 
an examination.  See Hyson v. Brown, 5 Vet. App. 262 (1993).  
Although there is a presumption of regularity in the law that 
supports "'the official acts of public officers and, in the 
absence of clear evidence to the contrary, courts presume 
that they have properly discharged their official duties,'" 
it is doubtful that this presumption will attach where there 
is no documented evidence that proper notice was sent to the 
appellant's last address of record.  See, generally, Ashley 
v. Derwinski, 2 Vet. App. 62, 64-65 (1991), quoting United 
States v. Chemical Foundation, Inc., 272 U.S. 1, 14-15 
(1926); see Davis v. Brown, 7 Vet. App. 298, 300 (1994); 
Ashley v. Derwinski, 2 Vet. App. 307, 308-09 (1992); Saylock 
v. Derwinski, 3 Vet. App. 394, 395 (1992); Mason v. Brown, 8 
Vet. App. 44, 54 (1995), quoting Saylock, 3 Vet. App. at 395 
(In Saylock, the United States Court of Appeals for Veterans 
Claims (hereinafter Court) held that it must presume that the 
regional office properly discharged its duties by mailing a 
copy of the regional office decision to the "latest address 
then of record.").

Additionally, in the remand dated in September 1998, the 
Board requested that an English language translation of the 
private medical records from J. L. Valderrabano, M.D., and 
the Hospital of Siquiatria written in Spanish be obtained.  
This was not accomplished.

Accordingly, this case is remanded to the RO for the 
following actions:

1.  All pertinent VA and private medical 
treatment records subsequent to 1991 not 
already obtained, should be obtained and 
associated with the claims file.  Any 
records written in Spanish should be 
translated into the English language 
prior to the return of the case to the 
Board for appellate review.  

2.  A translation into the English 
language of the medical records of 
J. L. Valderrabano, M.D., dated in April 
1997, and the Hospital of Siquiatria must 
be included in the claims file.

3.  The veteran's correct address should 
ascertained and all correspondence to the 
veteran associated with the development 
requested by this remand should be mailed 
to the verified address.

4.  The veteran should be afforded a VA 
psychiatric examination to determine the 
extent of his service-connected major 
depression, with psychotic symptoms.  All 
pertinent symptomatology and findings 
should be reported in detail.  Any 
indicated diagnostic tests and studies 
should be accomplished.  The examiner is 
requested to provide an opinion as to 
whether the veteran's service-connected 
psychiatric disorder results in gross 
impairment in thought processes or 
communication; persistent delusions or 
hallucinations; grossly inappropriate 
behavior; persistent danger of hurting 
self or others; intermittent inability to 
perform activities of daily living 
(including maintenance of minimal 
personal hygiene); disorientation to time 
or place; and memory loss for names of 
close relatives, own occupation, or own 
name.  Additionally, the examiner is 
requested to provide an opinion as to 
whether the veteran's service-connected 
psychiatric disorder results in virtual 
isolation in the community; or, if it 
results in totally incapacitating 
psychoneurotic symptoms, bordering on 
gross repudiation of reality, with 
disturbed though or behavioral processes 
associated with almost all daily 
activities, such as fantasy, confusion, 
panic, and explosions of aggressive 
energy resulting in profound retreat from 
mature behavior; or, if the veteran's 
service-connected psychiatric disorder 
results, in and of itself, the inability 
to obtain or retain employment.  The 
claims file must be made available to the 
examiner prior to the examination to 
facilitate a thorough, longitudinal 
review of the evidence.  

5.  The veteran is hereby notified that 
it is his responsibility to report for 
the examination and to cooperate in the 
development of the claim, and that the 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655 (1999).

6.  If the veteran fails to report for 
the scheduled examination, a dated copy 
of the letter informing the veteran where 
and when to report for the scheduled 
examination must be placed in the claims 
file to provide evidence that the VA 
mailed the notice of the examination to 
the verified address for the veteran as 
requested above.

7.  The RO should review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
examination report.  If the report does 
not include all test reports, special 
studies, or fully detailed descriptions 
of all pathology or adequate responses to 
the specific opinions requested, the 
report must be returned to the examiner 
for corrective action.  38 C.F.R. § 4.2 
(1999).  "If the [examination] report 
does not contain sufficient detail it is 
incumbent upon the rating board to return 
the report as inadequate for evaluation 
purposes."  Green v. Derwinski, 1. Vet. 
App. 121, 124 (1991); Abernathy v. 
Principi, 3 Vet. App. 461, 464 (1992); 
Ardison v. Brown, 6 Vet. App. 405, 407 
(1994).

8.  Thereafter, if any issue on appeal 
remains denied, a supplemental statement 
of the case should be provided to the 
veteran and his representative.  After 
the veteran and his representative have 
had an adequate opportunity to respond, 
the appeal should be returned to the 
Board for appellate review.  

The RO is advised that the Board is obligated by law to 
ensure that the RO complies with its directives.  The Court 
has stated that compliance by the RO is neither optional nor 
discretionary.  Where the remand orders of the Board are not 
complied with, the Board errs as a matter of law when it 
fails to ensure compliance.  Stegall v. West, 11 Vet. App 268 
(1998).  This claim must be afforded expeditious treatment by 
the RO.  The law requires that all claims that are remanded 
by the Board or by the Court for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's ADJUDICATION PROCEDURE 
MANUAL, M21-1, Part IV, directs the regional offices to 
provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.  No action is required by 
the veteran until he receives further notice; however, he may 
present additional evidence or argument while the case is in 
remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).



		
	JOY A. MCDONALD
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


